United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1465
Issued: February 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2018 appellant filed a timely appeal from a June 5, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee injury
causally related to the accepted January 7, 2018 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 16, 2018 appellant, then a 23-year-old mail clerk, filed a traumatic injury claim
(Form CA-1) alleging that, on January 7, 2018, he twisted his left knee at work. He did not stop
work.
In a letter dated January 17, 2018, the employing establishment indicated that it was
controverting appellant’s claim because he did not report his claim until nine days after the alleged
incident.
In a development letter dated January 25, 2018, OWCP advised appellant that initially his
injury appeared to be a minor injury that resulted in minimal or no lost time from work. The letter
noted that because the employing establishment had not controverted continuation of pay or
challenged the merits of the case, payment of a limited amount of medical expenses was
administratively approved and the merits of the claim had not been formally considered. OWCP
reported that the claim was reopened for consideration because the employing establishment
submitted a late challenge to the claim. It advised appellant of the deficiencies of his claim.
Specifically it noted that the documentation received was insufficient to support his claim. OWCP
provided him a factual questionnaire to complete and return and requested medical evidence in
support of his claim. It afforded appellant 30 days to submit the requested evidence.
In multiple nurse’s reports dated January 19, 26, and 30, 2018, Kathy Okamatsu, a nurse
practitioner, noted that appellant complained of left knee pain. In the report dated January 19,
2018, countersigned by Dr. Lynne Yancey, Board-certified in emergency medicine, appellant’s
diagnoses were listed as acute pain in left knee and strain of left knee.
By decision dated February 26, 2018, OWCP denied appellant’s traumatic injury claim. It
found that the evidence of record was insufficient to establish that the incident occurred as alleged.
OWCP related that the reason for this finding was that appellant had not responded to the initial
development letter dated January 25, 2018.
On March 6, 2018 appellant requested a hearing before an OWCP hearing representative.
In the completed questionnaire dated March 6, 2018, appellant responded to OWCP’s
factual inquiries. He noted that on January 7, 2018 he was in the package sorting area handling
packages, and was bending and lifting a 30- to 40-pound package. Appellant indicated that as he
turned, the sole of his shoe caught the floor and he twisted his knee. He related that he was the
only one working that day and there were no witnesses to the event. Appellant noted that when
the event happened he heard a pop and his knee felt funny. He indicated that he did not report it
at the time because he had work that needed to be done and he did not think the injury was serious.
Appellant related that he reported his injury to management on January 11, 2018 after experiencing
a second painful knee-twisting event. He noted that his first medical examination was on
January 12, 2018 by Ms. Okamatsu.
By decision dated June 5, 2018, an OWCP hearing representative conducted a review of
the written record and affirmed the February 26, 2018 decision denying appellant’s claim for lack
of medical evidence to establish fact of injury. He noted that the employing establishment had not

2

disputed appellant’s account of the January 7, 2018 work incident as described in the March 13,
2018 response to the questionnaire. However, OWCP’s hearing representative indicated that
appellant had still not met his burden to establish the medical component of his claim because the
medical record contained only an assessment of pain prepared by a nurse practitioner and the
record did not contain a valid diagnosis by a qualified physician.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence.8 Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.9
The opinion of the physician must be based on a complete factual and medical background, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors

2

Supra note 1.

3
T.M., Docket No. 18-0972 (issued December 13, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
4

T.M., id.; S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras,
supra note 3.
8

K.V., Docket No. 18-0306 (issued August 8, 2018); Elizabeth H. Kramm, 57 ECAB 117, 123 (2005).

9

I.J., 59 ECAB 408 (2008).

3

identified by the claimant.10 This medical opinion must include an accurate history of the
employee’s employment injury and must explain how the condition is related to the injury. The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left knee
condition was causally related to the accepted January 7, 2018 employment incident.
While initially OWCP found that appellant had not established that the January 7, 2018
incident occurred as alleged, OWCP’s hearing representative found that appellant had responded
to OWCP’s questionnaire and had established that the employment incident occurred as alleged.
The hearing representative, however, denied appellant’s claim because he had not submitted
medical evidence of a diagnosed left knee condition in connection with the accepted January 7,
2018 employment incident.
The record contains multiple nurse’s reports from Ms. Okamatsu dated January 19, 26,
and 30, 2018. The Board has held that medical reports signed solely by a nurse practitioner are of
no probative value as a nurse practitioner is not considered a physician as defined under FECA
and therefore is not competent to provide a medical opinion.12
The Board finds that the January 26, 2018 report from Ms. Okamatsu was countersigned
by Dr. Yancey. Therefore, the January 26, 2018 report is of probative value because it was
countersigned by a physician.13 In the January 26, 2018 report, Dr. Yancey reviewed appellant’s
history of injury. She diagnosed left knee strain, however, she did not offer a rationalized medical
opinion establishing causal relationship between the diagnosed left knee strain and the accepted
employment incident. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value regarding the issue of
causal relationship.14

10

Id.

11

D.H., Docket No. 17-1913 (issued December 13, 2018); K.V., Docket No. 18-0723 (issued November 9, 2018);
James Mack, 43 ECAB 321 (1991).
12
See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). S.J., Docket No. 17-0783, n.2
(issued April 9, 2018) (nurse practitioners are not considered physicians under FECA).
13

See D.W., Docket No. 17-1413 (issued December 18, 2018). A report from a nurse practitioner will be considered
medical evidence if countersigned by a qualified physician.
14
C.C., Docket No. 18-1099 (issued December 21, 2018); see L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).

4

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.15 An award of compensation may not
be based on surmise, conjecture, speculation, or upon appellant’s own belief that there was a causal
relationship between his condition and his employment.16 Causal relationship must be based on
rationalized medical opinion evidence.17 As appellant has not submitted a rationalized medical
opinion supporting that his diagnosed left knee condition was causally related to the accepted
January 7, 2018 employment incident, he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left knee
condition was causally related to the accepted January 7, 2018 employment incident.

15

See A.W., Docket No. 17-0285 (issued May 25, 2018); L.D., Docket No. 09-1503 (issued April 15, 2010); D.I.,
59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB 559 (2006).
16

Id.

17

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the June 5, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

